a ‘Case 1:19-mc-00340 Document1 Filed 07/17/19 Page 1 of 1

AQ 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

 

UNITED STATES DISTRICT COURT

for the
District of New Jersey

 

 

ROBERT KENT )
Plaintiff )

Vv. ) Civil Action No. 2:17-cv-13057 (KM) (JBC)
CRAIG CARTON )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 04/08/2019 .

L also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer

pending, WILLIAM T, WALSH

Date: 2/3 12919 o
CLERK OF COURT

ature of Clerk or Deputy Clerk
